Citation Nr: 0115339	
Decision Date: 06/04/01    Archive Date: 06/13/01	

DOCKET NO.  01-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
healed, traumatic chorioretinitis of the right eye, with 
retained foreign bodies in the sclera.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran's healed, traumatic chorioretinitis of the right 
eye, with retained foreign bodies in the sclera, is not 
characterized by active pathology, and is not currently 
productive of any impairment of visual acuity, loss of visual 
field, pain, rest requirements, or episodic incapacity.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for service-connected 
healed, traumatic chorioretinitis of the right eye, with 
retained foreign bodies in the sclera, is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.951(b) and Part 4, Code 6009 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision of March 1953, the RO granted service 
connection (and a 10 percent evaluation) for traumatic 
chorioretinitis with retained foreign bodies in the sclera of 
the right eye.  At that time, it was noted that service 
medical records showed an injury to the right eye involving a 
perforating wound to the sclera in January of 1951.  The 
diagnosis at the time was penetrating wound of the right eye 
with detachment of the retina and chorioretinitis.  
Subsequent service medical records and postservice medical 
records, however, did not confirm detachment of the retina of 
the right eye.  In the mid-1990's, a VA examination revealed 
early cataracts of both eyes.  The cataracts of both eyes 
were not medically attributed to the inservice right eye 
injury.

In a decision of April 1999, the Board denied entitlement to 
an evaluation in excess of 10 percent for the veteran's 
service-connected traumatic chorioretinitis of the right eye. 

Since the time of the aforementioned BVA decision in April 
1999, there have been submitted various VA outpatient 
treatment records, as well as a report of a VA eye 
examination.  

At the time of a VA outpatient ophthalmologic 
examination/consultation in mid-July 1997, corrected visual 
acuity in the veteran's right eye was 20/30.  There was no 
evidence of diplopia, and the veteran had full motility in 
both vertical and horizontal gaze.  Slow and pursuit 
movements were within normal limits, and there was no 
evidence of any deficit to confrontation fields.  The 
veteran's lid pressures were equal, and the skin of his 
eyelids was not scarred.  Ocular pressures were 16 in both 
eyes, and the conjunctiva were normal.  At the time of 
evaluation, there was no evidence of scarring in the cornea 
of the right eye on either direct or retro-illumination.  The 
anterior chamber was moderately deep, and there was evidence 
of a moderate nuclear cataract change of the Grade II 
variety.  Examination after dilation showed a significant 
nuclear cataract in the right eye, of at least a Grade III.  
Disc topography was normal, and the macula was clean and 
defined in the right eye.  The peripheral retina was within 
normal limits, though the right eye showed one small 
pigmentary crescent of change "way out in the temporal 
periphery."  Noted at the time of examination was that the 
veteran's visual loss appeared to be related to cataract 
changes.  

On VA optometric examination approximately three days later, 
it was noted that, at the time of a prior examination in 
October 1995, corrected visual acuity in the veteran's right 
eye was 20/25.  Confrontation visual fields were full 
bilaterally, as were EOM's.  Further examination revealed the 
presence of cataracts.  The clinical assessment was 
presbyopia.  

During the course of VA outpatient treatment in late January 
1998, the veteran complained of "visual problems," 
specifically, increasing visual loss in the right eye which, 
according to the veteran, was secondary to an inservice 
injury.  On physical examination, there was noted the 
presence of a right cataract, with the remainder of the 
evaluation within normal limits.  The pertinent assessment 
was visual loss secondary to cataract.  

In mid-October 1999, VA optometric and ophthalmologic 
examinations were accomplished.  On optometric examination, 
the veteran gave a history of trauma to his right eye in 
service more than 50 years earlier.  Corrected visual acuity 
in the veteran's right eye (near) was 20/40, with corrected 
visual acuity (far) of 20/30.  Visual fields were full to 
confrontation, and there was no evidence of diplopia.  The 
clinical assessment was presbyopia, cataract.  

On VA ophthalmologic examination conducted in conjunction 
with the aforementioned optometric examination, corrected 
visual acuity in the veteran's right eye was 20/40.  External 
examination revealed evidence of thickened lid margins and 
hyperemic tarsal injection, with full motility, full 
confrontation fields, and clear cornea and anterior segments, 
and no stain on the corneae.  There was a Grade III nuclear 
cataract in the veteran's right eye.  At the time of 
evaluation, the veteran's optic disc showed good color, with 
distinct margin, and a flat surface.  The macula was clean.  
The clinical impression was of moderate cataract changes with 
blepharitis.  It was indicated that the veteran had cataracts 
in both eyes that were not service-connected.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of the March 1953 rating 
decision, a 10 percent evaluation was assigned for traumatic, 
healed chorioretinitis of the right eye, with retained 
foreign bodies in the sclera.  That rating for the veteran's 
residuals of right eye injury has been in effect for more 
than 20 years, and is now protected.  See 38 C.F.R. 
§ 3.951(b) (2000).

The Board has reviewed the evidentiary record with particular 
attention to the evidence added to the claims folder since 
the April 1999 Board decision.  

The Board observes that, as of the time of a VA 
ophthalmologic consult in July 1997, corrected visual acuity 
in the veteran's right eye was 20/30.  Somewhat later, in 
October 1999, VA ophthalmologic and optometric examinations 
noted corrected visual acuity in the veteran's right eye to 
be 20/40, or 20/30.  Moderate cataract changes, also noted at 
that time, were deemed "nonservice connected."  

The veteran's service-connected healed, traumatic 
chorioretinitis of the right eye, with retained foreign 
bodies in the sclera, is rated on the basis of impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during the continuance of active pathology.  The 
minimum rating to be assigned during such active pathology is 
10 percent.  38 C.F.R. Part 4, Code 6009 (2000).  Were the 
veteran's service-connected right eye disability to be rated 
on the basis of either choroiditis or retinitis, identical 
schedular criteria would be utilized.  38 C.F.R. Part 4, 
Codes 6005, 6006 (2000).  

As noted above, defective vision in the veteran's right eye 
has been attributed to a nonservice-connected cataract.  Even 
assuming, for the sake of argument, that the veteran's 
defective visual acuity in his right eye was attributable to 
his service-connected chorioretinitis, such visual impairment 
would warrant no more than a noncompensable evaluation, which 
is, in fact, less than the protected 10 percent evaluation 
currently in effect.  38 C.F.R. Part 4, Code 6079 (2000).  
This is particularly the case given the fact that the veteran 
does not currently have service connection for a left eye 
disorder, and is not currently blind in both eyes.  38 C.F.R. 
§ 3.383(a)(1) (2000).

Based on the above findings, and following a full review of 
the pertinent evidence of record, the Board is of the opinion 
that the 10 percent evaluation currently in effect for the 
veteran's service-connected healed, traumatic, 
chorioretinitis of the right eye, with retained foreign 
bodies in the sclera, is appropriate, and that an increased 
rating is not warranted. 


ORDER

An evaluation in excess of 10 percent for healed, traumatic 
chorioretinitis of the right eye, with retained foreign 
bodies in the sclera, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

